Citation Nr: 1129061	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-07 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Prior to March 5, 2010, entitlement to a rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy. 

2.  Beginning March 5, 2010, entitlement to a rating in excess of 40 percent for diabetes mellitus with diabetic retinopathy. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to November 1970. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which continued the 20 percent evaluation for diabetes mellitus with diabetic retinopathy.  Subsequently, in June 2010, the RO increased the evaluation for diabetes mellitus with diabetic retinopathy to 40 percent disabling, effective March 5, 2010.  

In March 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to afford the Veteran every possible consideration.

During the March 2011 hearing, the Veteran testified that he applied for benefits from the Social Security Administration (SSA) for his diabetes mellitus.   The SSA decision, nor any of the records associated with the decision, has been obtained.  Additionally, the Veteran indicated at his hearing that he goes to the VA Medical Center every six months.  The last records in the claims folders are dated up to May 2010.  The Veteran mentioned that he sees a doctor at a private hospital in Superior.  Because VA is on notice that there are records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(1),(2) (2010).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The Veteran was last afforded an examination for his diabetes mellitus in March 2010.  The symptoms to which he testified during his hearing suggest that his disability has worsened in severity since that examination (e.g. losing 50 pounds over the course of 5 years).  The United States Court of Appeals for Veterans Claims has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As the current level of disability is at issue, a contemporaneous examination of the Veteran's diabetes mellitus with diabetic retinopathy is necessary to accurately assess his disability picture. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all SSA records concerning the Veteran.  The RO must perform all follow up indicated and document negative responses.

If, after making reasonable efforts to obtain the above named records, the RO is unable to secure the same, the RO must notify the Veteran of such, and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Obtain all outstanding VA treatment records, to include those dated from May 2010 to the present.  All efforts to obtain VA records should be fully documented, and the VA facilities must provide a negative response if records are not available. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

3.  With any necessary assistance from the Veteran, obtain all outstanding treatment records, including but not exclusive of records from a private hospital in Superior.  All efforts to obtain these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

4.  Schedule the Veteran for an examination to determine the current severity of the Veteran's diabetes mellitus with diabetic retinopathy.  The claims folder and a copy of this Remand must be made available to the examiner(s) who should indicate on the examination report that the folder was reviewed in conjunction with the examination.

The examiner(s) should specifically address whether:

a)  the Veteran's diabetes mellitus requires insulin, restricted diet, and the regulation of occupational and recreational activities;

b)  the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions.  If so, the examiner should note the number of hospitalizations per year or number of visits to a diabetic care provider required as a result of such episodes; and/or 

c)  the Veteran's diabetes mellitus requires more than one daily injection of insulin or involves the progressive loss of weight and strength.

The examiner should also evaluate and discuss the severity of all complications of diabetes mellitus that the Veteran experiences, to include, but not limited to, diabetic retinopathy and erectile dysfunction.

Lastly, the examiner should provide an opinion concerning the impact of the service-connected disability on the Veteran's ability to work.  In particular, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus with diabetic retinopathy renders him unemployable.

5.  Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any scheduled examination, documentation must be obtained that demonstrates that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

6.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim. The RO/AMC should additionally determine whether separate ratings are appropriate for the complications, including but not limited to diabetic retinopathy that the Veteran experiences as a result of his diabetes mellitus disability.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the claim for an increased rating for diabetes mellitus should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


